Exhibit LV ADMINISTRATIVE SERVICES, INC., AS AGENT 335 MADISON AVENUE, 10TH FLOOR NEW YORK, NEW YORK 10017 VIA FACSMILE AND FEDERAL EXPRESS March 27, To The Parties Listed on Exhibit A hereto: Reference is made to (i) that certain Secured Non-Convertible Revolving Note, dated as of March 24, 2006 issued by JMAR Technologies, Inc., a Delaware corporation ("JMAR"), JMAR/SAL NanoLithography, Inc., a California corporation. ("JMAR/SAL"), JMAR Research, Inc., a California corporation ("Research") and JSI Microelectronics, Inc., a California corporation ("JSI") to Laurus Master Fund, Ltd. (In Liquidation) ("Laurus") in the original principal amount of $3,000,000 (as amended, restated, modified and/or supplemented from time to time, the "Revolving Note"); (ii) that certain Security Agreement, dated as of March 27, 2006 by and between JMAR, JMAR/SAL, Research, JSI and Laurus (as amended, restated, modified and/or supplemented from time to time, the "March 2006 Security Agreement"); (iii) the Ancillary Agreements (as defined in the March 2006 Security
